HcKENNAN, Circuit Judge,
in delivering the opinion of the court, said: Under the Pennsylvania decisions the instrument in suit is a non-negotiable promissory note. Such instruments are not assignable at common law and hence are suable only in the name of the original payee. The state statute of May 28, 1715, provides for the “assignment of bonds, specialties, and notes in writing,” .and that the assignee thereof may maintain suit in his own name Under the first section of the act any form expressive of the intent of the assignor to vest the ownership of the instrument in the assignee would effectuate Its. intent, but the eighth section requires a seal and attestation by two witnesses‘of '“bonds, and specialties,” while the assignment of. “notes in writing” is not restricted by any , prescribed formula. The note here was duly. assigned so as to enable the First National Bank to bring suit in its own name. Can ■ such suit be maintained in this court, both: parties being citizens of Pennsylvania? Under the judiciary act of 1789 [1 Stat 73], it, is clear it could not [both because the legal' parties are'not citizens of different states, and. because the assignor of the note in suit could aot maintain it on account of his residence in,; this district] 3 But the national currency . act seems to have abrogated the conditions of hat act so far as they may affect national banks organized under the currency act • That act (section 57) gives to the circuit; jourts original jurisdiction “of all suits by Or against any banking association established n the district for which the court is held un-, ler any law providing for national banking associations.” This is reenacted by Rev. St;
:. 7. The enactment was not necessary to :onfer jurisdiction upon the circuit courts of vuits by and against banking associations, be-:ause as separate bodies they might sue and ae sued in such courts under the judiciary act ■ when the conditions prescribed by that act existed. That was manifestly not its object. But it is an unconditional grant of jurisdiction of all suits by or against national banks to the circuit court of the district in which such banks are established, and is limited to these courts. Hence the more reasonable hypothesis is that it was intended to enable national banks to sue and be sued in the circuit courts of their several districts alone, irrespective of the conditions as to the amount in controversy and the citizenships of the parties which are imposed upon the right by the judiciary act So it has been held in several .caaes where suits were instituted by national banks as indorsees of commercial paper. The note in this case is not negotiable, but although in most of their characteristic qualities the instruments are unlike, and the legal effect of their transfer is in some respect different yet what reason is there fot a discriminating application of the statutory provision, where the right to sue in his own name by an assignee or indorsee is just as full and complete in the one case as in the other. The terms of the statute embrace all suits alike, and their fair import is that of all suits which a national bank may rightfully institute in its own name the circuit court of the-district in which it is established may entertain jurisdiction. Motion to set aside denied, and leave given plaintiff to amend by striking out the name of “Alexander Mitchell, for use,” [so that the First National Bank shall stand as the legal plaintiff on the record.] 3 - ?-

 [From 36 Leg. Int. 74.]


. [From 36 Leg. Int. 74.]